PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/970,372
Filing Date: 3 May 2018
Appellant(s): BISSELL Homecare, Inc.



Sara Haas
Attorney
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 March 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
(a; repeated as g on page 30 and m on page 34) The appellant first argues that the Roemburg reference is non-analogous art to Bassett due to Roemburg focusing on diffusing liquid into air for freshening, whereas Bassett focuses on diffusing liquid onto a surface for cleaning and also suggesting that the Roemburg reference is not reasonably pertinent to the particular problem faced by the inventor.  However, both the Bassett and Roemburg references focus on diffusing liquids into the surrounding environment, which provides a clear nexus between the references.  Further, the examiner also provides the Hansen reference in the rejections for the sole purpose of providing the nexus therebetween to meet the requirements of obviousness and analogous art, with Hansen teaching that atomizers, similar to those disclosed by Bassett and Roemburg may alternatively be used for cleaning or freshening air.  Regarding the pertinent problem faced by the inventor, the specification of the current application does indicate providing air fresheners as one of the advantages of the claimed/disclosed invention (paragraph 47), which is also the focus of the Roemburg reference, and therefore does provide disclosure that is not only reasonably pertinent, but directly focuses on one of the same problems addressed by the inventor.  Although the appellant suggests alternative problems that are addressed by the current invention, there is no requirement for analogous art to be directed to all of the problems addressed by the inventor.  
(b; repeated as h on page 31 and n on page 34) The appellant next argues that the scope and content of the prior art has not been determined.  The argument indicates that the appellant disagrees that the atomizing component of Roemburg can be positioned within the tank of Bassett and that the combination somehow ignores the explicit teaching of each reference.  However, the appellant provides no reasoning to support either of these statements (why the atomizer of Roemburg is incapable of being positioned within the tank of Bassett or what teachings are ignored).  The examiner maintains that a clear reasoning has been provided as to how and why the atomizer of Roemburg would be incorporated into the nozzle of Fig. 4, simply by replacing the piezoelectric element of Bassett with a wick and cover type atomizer of Roemburg, having the wick and micro perforations, with the outlet of the atomizer provided somewhere in the tank below the air flow outlet (25) to provide nearly identical mist distribution to the air flow, along with the advantages taught y Roemburg.  The examiner also clearly addresses why it would have been obvious to provide the tank with some openable cover to allow for refilling, as is very well known to anyone of ordinary skill in the art for nearly any liquid applying cleaning device.
 (c; repeated as i on page 31 and o on page 35) The appellant then argues that the examiner’s rejection is improper because the combination cannot alter the principle of operations of the art, suggesting that the combination as suggested would “result in a bizarre situation”, that the transducer would not work when no longer in contact with the liquid due to positioning at the top of the tank and that the atomizer of Roemburg would not produce “jets” of atomized liquid as disclosed by Bassett, suggesting that the wick transporting capillary action is not the same volume as jets of fluid disclosed by Bassett.  In response, the appellant provides no reasoning why the combination would be “bizarre”, why the transducer would not work when positioned above the fluid, when the teaching of Roemburg places the transducer above the liquid and includes the wick specifically to maintain consistent wetness (and liquid supply) despite changed in the liquid volume (thus providing clear functionality when the liquid is below the transducer).  Further, the term “jets” as used (only once) by Bassett, is understood to merely be atomized liquid entrained into the airflow, with no further structure, volume, speed or any other requirements to meet the term, other than atomized liquid applied to the air flowing through the tank.  The atomizer of Roemburg would be considered to provide an equivalent “jet” of liquid when provided in the tank of Bassett to supply liquid to the air flow and may even be understood to one of ordinary skill in the art to provide more of a jet, due to direct supply of atomized liquid from the mist distributor, as opposed to supply from the top of the liquid surface taught by Bassett.  Even further, Bassett discloses an actuator for varying frequency and amplitude of the transducer to adjust the quantity of fluid dispensed (paragraph 30), which would also be applicable to the transducer of Roemburg, to provide equivalent “jets” as desired.
(d; repeated as j on page 31 and p on page 35) The appellant nest argues that the rejection fails to provide a logical reason why the art would be combined.  The examiner maintains that the motivation for combination is provided by the disclosure of Roemburg that the wick configuration will provide consistent wetness to the mist generator regardless of cartridge orientation of liquid volume.  Although Bassett discloses the atomizer as being reliable, the configuration of Bassett would not function if tilted to a nearly horizontal orientation, for use on vertical surface such as furniture or window coverings, and would also be limited to nearly perfectly horizontal orientation when the liquid volume is low to maintain the transducer in contact with the liquid.  Therefore, the advantages taught by Roemburg of consistent wetness regardless of orientation or volume are clear improvements over the atomizer disclosed by Bassett, which would provide improved functionality of cleaning vertical surfaces and maintaining liquid flow until empty.  
(e; repeated as k on pages 31-32 and q on page 35) The appellant continues by arguing that the rejections are based on hindsight, suggesting that the structure set forth by the proposed combination is absent from the cited art.  However, the examiner maintains that the combination is merely replacing one known atomizer configuration with another, the secondary reference teaching specific advantages including the claimed liquid supply “regardless of orientation”, all previously discussed in the rejections and responses above. 
(f) The appellant further argues that the prior art rejection fails to make obvious a refillable supply tank, suggesting that changes to Bassett to incorporate the atomizer of Roemburg would prevent refilling of the container.  However, the examiner clearly states in the rejection two options that would require minimal modifications and that are clearly taught by the applied art, that would enable the user to refill the liquid supply tank as needed, which again is a very well known concept to anyone of ordinary skill in the art for cleaning devices that apply liquid (as opposed to requiring replacement containers or the entire device being disposable once emptied).  The examiner maintains that one of ordinary skill in the art would easily understand that a liquid supply tank having an upper supply outlet, as taught by Roemburg, may be modified to allow for refilling, including a side opening taught by Hansen, or some configuration to allow the upper cover having the atomizer therein to be removed for refilling. 

The appellant also argues (beginning of page 23 with no separate lettering) that the dependent claims 2 and 10 are not properly rejected because they are not separately addressed, suggesting that they have been ignored all together.  However, the claims are directly addressed in the body of the rejection paragraph 4 (half way down page 4) of the rejection, with Roemburg clearly defining the atomizer with the claimed structure.  The examiner believes that separate paragraphs were not needed to address each of these claims because there was no additional obviousness discussion required, and the relevant portion of the rejection was addressing the claimed structure that is disclosed by Roemburg.  

    PNG
    media_image2.png
    171
    431
    media_image2.png
    Greyscale
(f; relating to claim 3 on page 26 of the Appeal Brief) The appellant argues the rejection of claim 3, suggesting that none of the prior art teaches a roller between the suction nozzle inlet and a mist generator.  The examiner maintains that the additional Lenkiwicz reference does teach such a roller, also having a liquid supply external to the suction nozzle, similar to Bassett, and having the roller placed directly below the inlet of the suction nozzle.  There is no defining structure in the claim to indicate what the inlet of the suction nozzle is, such that Lenkiwicz is considered to define a roller housing, with a suction inlet directly above the roller housing (shown below), when applied to Bassett would similarly locate the roller within a roller housing directly beneath the inlet (114) of Bassett, such that the roller will be positioned between the mist generator (including outlet 128) and the suction nozzle inlet along the mist/air flow path.  

(f; relating to claims 5 and 6 on page 29 of the Appeal Brief) The appellant argues the rejection of claims 5 and 6, suggesting that the combination of references, including the additional Berfield reference, fails to make obvious the trigger or push button operably connected to a power switch, suggesting that Berfield recites a trigger that directly pump fluid but is not connected to a power switch of a mist delivery system.  However, the rejection as applied, cites the disclosure of Bassett that an actuator that is connected to a control circuit controls the transducer to turn liquid dispensing on and off (paragraph 45), which is considered to teach that the actuator is operably connected to the power switch (control circuit) of the mist delivery system, whereas Berfield is merely provided as support that a trigger (also considered to be push button) is a known actuator for similar devices.  Thus, the rejection is merely teaching that the vaguely disclosed actuator of Bassett may be a trigger or push button, which would be understood and well-known to anyone of ordinary skill in the art.  

(l; for claim 20 on pages 32-33 of Appeal Brief) The arguments made for claim 20 are understood to merely restate the previous arguments, including that the combination of references does not provide the claimed trigger operably coupled to the mist generator, which was addressed directly above. 

(r) The appellant also argues individual issues that are suggested to further make the rejections improper, including: 
	i. the small apertures of Bassett would leak fluid if the cleaning head was inverted for 	use.
	ii. the cartridge of Roemburg is mounted on retention arms and cannot be inverted.
	iii. that Hansen would not work if inverted. 
In response: 
	i. the addition of the cover and transducer of Roemburg to an upper level of the liquid in 	the tank of Bassett would prevent leaking from the air inlet apertures.  
	ii. Although the cartridge of Roemburg is disclosed as being fixed within the housing, the 	cartridge may still be inverted by inversion of the apparatus as a whole and is 	specifically disclosed to have the advantage of consistent function regardless of 	orientation. 
	iii. The rejection does not suggest inverting the device of Hansen for any reason.  	Hansen is merely provided as additional teaching linking the use of transducers for air 	freshening and cleaning applications. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        


Conferees:
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723    
 
/SUE LAO/
Primary Examiner



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.